Citation Nr: 0115087	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-16 488	)	DATE
	)
	)         

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet and lower legs.

2.  Entitlement to service connection for residuals of a 
right wrist injury.

3.  Entitlement to service connection for a back disability 
as secondary to service-connected residuals of a shell 
fragment wound of the right femur.

4.  Entitlement to service connection for a right hip 
disability as secondary to service-connected residuals of a 
shell fragment wound of the right femur.

5.  Entitlement to an increased evaluation for anxiety 
reaction/post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.  His service awards include the Bronze Star Medal and 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The medical evidence does not show that the veteran had a 
cold injury or suffered frostbite during service or currently 
has residuals thereof involving the legs or feet.

3.   The medical evidence does not show that the veteran has 
residuals of an inservice right wrist injury.

4.  Back and right hip disabilities are not causally or 
etiologically related to the veteran's service-connected 
residuals of a shell fragment wound of the right femur.

5.  The veteran's anxiety reaction/post-traumatic stress 
disorder is productive of occupational and social impairment 
with reduced reliability and productivity, and reflective of 
a difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the feet and lower legs, and 
residuals of a right wrist injury were not incurred in nor 
aggravated by the veteran's active military service, nor may 
these disabilities be presumed to have been incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

2.  Back and right hip disabilities are not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.310 (2000).

3.  The criteria for a 50 percent evaluation for anxiety 
reaction/post-traumatic stress disorder (PTSD) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.125, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded VA examinations, and records of reported 
treatment have been obtained.  The record contains the 
veteran's service medical records; relevant private clinical 
records and statements, dated from 1979 through September 
1999; and reports of several VA examinations from 1955 to 
1999, with relevant medical opinions.  Additionally, the 
veteran has been apprised of the evidence needed to 
substantiate his claims.  See the April 2000 Statement of the 
Case, which was issued during the pendency of the appeal.  
Accordingly, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  

Service Connection Issues

The veteran is claiming service connection for a number of 
disabilities as indicated on the first page of this decision.  
He claims that service connection is warranted for residuals 
of frostbite of the feet and lower legs, and for residuals of 
a right wrist injury, both as directly related to injury in 
service.  He also claims that service connection is warranted 
for back and right hip disabilities, both as secondary to 
service-connected residuals of a shell fragment wound of the 
right femur.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for certain chronic 
diseases, including arthritis, cardiovascular-renal disease 
and organic disease of the nervous system, if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112 1113 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
determined also that service connection is in order when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  The Court indicated that a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Based on a review of the medical evidence of record as 
discussed below, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for residuals of frostbite of the feet and lower 
legs; for residuals of a right wrist injury; and for back and 
right hip disabilities as secondary to service-connected 
residuals of a shell fragment wound of the right femur.  

Service medical records do not show that during service the 
veteran suffered from a chronic disorder of the back, right 
hip, or right wrist; or frostbite or residuals thereof 
involving the legs or feet.  He was treated in November 1944 
for a slight shell fragment wound of the thumb of the right 
hand and of the right femur.  During a March 1946 discharge 
examination, the veteran reported a history of a shrapnel 
wound of the right leg.  That examination report contains 
findings regarding the skin, of moderate bilateral athletes 
foot, symptomatic.  The examiner noted no musculoskeletal 
abnormalities, made no neurological diagnosis, and found that 
the cardiovascular system was normal.  

The report of an April 1950 VA examination noted the presence 
of a scar on the right knee and on the right arm.  That 
report does not show any complaints referable to any claimed 
disability on appeal.  The report noted a history of shrapnel 
wound of the right arm and a shrapnel wound of right leg.  On 
examination, there was a superficial scar on the lower 1/3 of 
the leg on the lateral surface, which was not depressed, 
tender or adherent.  Motion in the hip, knee and ankle was 
normal.  There was a scar on the lower 1/3 of the right arm, 
ulnar aspect.  That scar was not tender, adherent, or 
depressed.  Motion in the wrist was normal.  The report 
contains a diagnosis of residuals of shrapnel wounds of the 
right thigh and right arm as noted above.  No other findings 
referable to the veteran's claimed disabilities is shown in 
that report. 

The first evidence of right wrist complaints after service is 
contained in a March 1989 VA examination report.  That report 
does not show that the veteran's right wrist was examined or 
that referable findings were made.  

A December 1998 statement from Laurence J. Campo, M.D., noted 
that the veteran had a right wrist old injury that was likely 
connected to a wound of the right wrist.  The statement also 
noted that the veteran's complaints of back pain were caused 
by an altered gait from a right knee wound, which had caused 
undue stress on the back and was a significant contribution 
to current back disability.  

A September 1999 report for a VA cold injury protocol 
examination shows that the veteran indicated that during 
service he was in the Battle of the Bulge, when his feet 
became white and numb.  Afterwards, they improved and became 
a bit painful, but did not become swollen, red, or bluish.  
They did peel.  He reported that he was not treated for this 
even though he was in a hospital for wound injuries.  He 
reported present complaints that he could not sleep with his 
feet covered because he could not stand the pressure.  He 
reported that he was very sensitive to cold temperatures, 
especially in his feet area.  He denied having any numbness, 
paresthesia, recurrent fungal infections, phosphite scars, or 
any disturbance of nail growth except for an ingrown toenail 
on the right first toe.  He reported that he had no skin 
cancers, swelling, or changes in skin coloring.  After 
examination, the impression was (1) severe degenerative 
changes involving the left first metatarsophalangeal joint; 
and (2) mild hypertrophic changes involving the head of the 
first right metatarsal.  The report contains a diagnosis 
indicating that based on the physical examination and X-ray 
reports, apparently, the veteran did not have a cold injury 
to both of his feet.  He did have arteriosclerotic disease 
and coronary artery disease, which in the examiner's opinion 
was not related to the cold exposure.

The report of an October 1999 VA orthopedic examination shows 
that the veteran reported a history of shrapnel injury 
resulting in lacerations over his right middle finger and 
over his right knee cap; both of which were sutured up, and 
the arm placed in a sling for the right hand injury.  The 
report shows complaints of pain in the right thumb going into 
the veteran's right wrist.  The veteran reported complaints 
of pain at the base of the right thumb, which had become 
increasingly worse over the past several years, and which was 
exacerbated with motion.  He reported having numbness and 
tingling about the right thumb, right index finger and right 
middle finger, which mainly occurred while driving.  He also 
had associated night pain that would wake him, and which 
radiated into the first three digits in the right hand.  The 
veteran complained that associated with a 1.5 cm scar over 
the radial aspect of the right middle finger, he had pain and 
stiffness about the PIP and DIP joints.  

The October 1999 VA orthopedic examination report also shows 
that the veteran complained that over the past several years 
he had developed pain over the lateral aspect of the right 
hip, which occasionally radiated into the lower back region.  
He denied having any groin pain associated with the right hip 
pain.  He denied any numbness, tingling or weakness about his 
lower extremities, or any bowel or bladder symptomatology 
related to his lower back pain.  

On examination of the right hand, wrist and thumb, the 
veteran had a 1.5 cm well healed scar over the radial aspect 
of the right middle finger.  No evidence of any keloid 
formation or sensitivity over the scar was noted.  The scar 
appeared to have healed well without any evidence of 
infection.  Other findings were reported.  On examination of 
the right hip and lower extremity, the veteran had a 3 cm 
oblique scar over the anterior aspect of the right knee over 
the right patella.  This incision scar appeared well healed 
with no evidence of any infection or sensitivity over the 
scar.  Examination of the right hip revealed the presence of 
tenderness over the greater trochanter of the right hip with 
otherwise full ranges of motion noted; with no evidence of 
any groin pain elicited on internal/external rotations.  
Examination of the lumbar spine was performed and findings 
reported, as were X-ray examination findings.

After examination, the report contains impressions of (1) 
mild carpal tunnel syndrome of the right hand; (2) end-stage 
CMC and STT joint arthritis of the right thumb; (3) right hip 
greater trochanteric bursitis; (4) status post shrapnel 
injuries with well healed scars on the right middle finger 
and right knee; and (5) osteoarthritis of the right middle 
finger PIP and DIP joints.  

The October 1999 VA orthopedic examination report contains 
remarks, regarding the right wrist claim, that the veteran 
stated that the upper right extremity shrapnel injury did not 
occur in the right thumb, but rather over the right middle 
finger in the area of the present scar.  The examiner opined 
that it appeared that the veteran's right thumb condition was 
a degenerative condition, possibly due to underlying 
repetitive motion about the right thumb.  The examiner opined 
that the shrapnel injury to the right hand could have 
potentially exacerbated the veteran's right thumb arthritis.  
He did not believe, however, that there was any direct causal 
relationship in terms of post traumatic etiology regarding 
the right wrist condition, due to the shrapnel injury.   

Regarding the claims for service connection for right hip and 
back disabilities as secondary to right lower extremity 
shrapnel injury, the examiner opined that the right hip 
condition appeared to be an overuse condition that did not 
appear to be related to the shrapnel injury about the right 
knee.  The examiner also opined that the veteran's lumbar 
spine condition appeared to be more degenerative in etiology; 
and that there did not appear to be any direct causal 
relationship between to the veteran's lumbar spine condition 
and the shrapnel injury to the right knee.

The Board has considered the evidence of record as to whether 
the claimed residuals of frostbite of the feet and lower legs 
or residuals of a right wrist injury were related to any 
incident of service.  The Board has also considered the 
evidence of record with respect to the claimed disabilities 
of the back and right hip as secondary to service-connected 
residuals of a shell fragment wound of the right femur.  The 
preponderance of the evidence, however, is against the 
veteran's claims that these claimed disabilities are related 
to service or proximately due to or results from his service-
connected residuals of a shell fragment wound of the right 
femur.  

The Board notes that the examiner in the September 1999 VA 
cold injury protocol examination specifically indicated in an 
opinion that the veteran did not have a cold injury to his 
feet; and that a diagnosed arteriosclerotic disease and 
coronary artery disease were not related to cold exposure.   
The examiner in the September 1999 VA orthopedic examination 
specifically indicated in an opinion that the veteran's right 
wrist condition was not related to a shrapnel injury of the 
right middle finger.  That examiner also indicated an opinion 
that neither the claimed back nor right hip disabilities were 
related to the service-connected residuals of a shell 
fragment wound of the right femur, noted by the examiner as a 
shrapnel injury to the right knee.

The Board notes that the only evidence in conflict with these 
opinions that there is no nexus, is contained in a December 
1998 statement from Dr. Campo.  That statement refers to the 
veteran's claimed right wrist and back disability claims.  
The statement contains an opinion that the veteran had a 
right wrist old injury that was likely connected to a wound 
of the right wrist.  The statement also contains an opinion 
that an altered gait from a right knee wound had caused undue 
stress on the back and was a significant contribution to a 
current back disability.  The Board first notes that the 
opinion regarding the right wrist does not actually link any 
right wrist disorder to an incident of service many years 
before.

Moreover, the Board finds that the September 1999 VA medical 
opinions are significantly more probative on the issues of 
whether the claimed right wrist disability is related to 
service and whether the claimed back disability is related to 
the service-connected right knee disability.  

The Board finds that these VA examination opinions are 
consistent with the remainder of the clinical evidence of 
record, which is devoid of any evidence of a pertinent nexus 
with respect to these two claimed disabilities or regarding 
the other claimed disabilities of the right hip, or legs and 
feet (as frostbite residuals).  Further, the September 1999 
VA examination report shows that that examiner's opinions 
were based on an orthopedic examination including physical 
and X-ray examination.  Dr. Campo's December 1998 statement 
does not indicate that any examination was performed in 
connection with the opinions contained therein.  Further, 
while Dr. Campo's opinion purports to relate the veteran's 
claimed wrist and back disabilities to service, his opinions 
apparently were made without benefit of examination and based 
only on a history provided by the veteran.  A physician's 
opinion regarding the etiology of a disorder can be no better 
than the facts alleged by the veteran.  See Black v. Brown, 5 
Vet. App. 178, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  A lay history is not transformed into "competent 
medical evidence" merely because the transcriber happens to 
be a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

All in all, the Board finds the opinions expressed by the 
examiners in the VA examinations in September 1999 more 
probative on the issues of whether the claimed wrist and back 
disabilities are related to the veteran's service or service-
connected disability.  Based on the entire record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
the claimed disabilities. 

In making this determination, the Board has also considered 
statements by the veteran indicating that his claimed 
disorders on appeal were related to service or service-
connected disability.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of any of the claimed disorders, these lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of frostbite of the feet and lower 
legs; residuals of a right wrist injury; and for disabilities 
of the back and right hip as secondary to service-connected 
residuals of a shell fragment wound of the right femur.  
Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of resolving reasonable doubt 
in the veteran's favor is not for application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Increased Rating for Psychiatric Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
psychiatric disability.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 
(2000).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2000).  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the psychiatric disability.  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The Board notes that a review of the claims file reveals that 
the veteran has had a long-standing psychiatric disability 
since service.  During service he was treated in November 
1944 for exhaustion, concurrent with treatment for shell 
fragment wounds.  Service treatment records in the following 
month of December 1944 show diagnoses of psychoneurosis, 
anxiety state, acute, moderate, combat reaction; and 
subsequent diagnoses that month included neurosis and anxiety 
hysteria, chronic, improved, manifested by fearfulness, 
seclusiveness, gastrointestinal symptoms in a schizoid 
personality.

Since service, the medical evidence of record includes 
reports of VA examinations in April 1950 and April 1955, both 
of which show complaints of nervousness with related stomach 
complaints, and diagnoses including psychoneurosis, anxiety 
reaction, moderate severity.

Private medical statements in October and November 1979 show 
that the veteran underwent relatively successful open heart 
surgery in April 1979, after which, he lapsed into a 
postoperative depression that was compounded in May 1979 by 
an acute brain syndrome of essentially unproven etiology.  As 
of November 1979 it was felt that he must have had brain 
abscesses, from which he had never regained his normal 
memory, and most of the time he was disoriented.  The 
diagnosis at that time was depression, cerebral atrophy 
secondary to multiple abscesses. 

A January 1989 private medical statement shows that the 
veteran continued to have bouts of depression and anxiety, 
with thoughts of self incrimination and self-destruction.  He 
was chronically depressed but unable to tolerate anti-
depressant medication due to his heart condition.  The 
statement noted that the veteran continued to ride the edge 
of depression at times quite pronounced and would probably do 
so in the foreseeable future.  

A March 1989 VA psychiatric examination report noted that the 
veteran's impairment was moderate to moderately severe, due 
to a diagnosis of nonpsychotic organic brain syndrome, 
secondary to cerebrovascular accident.

The report of the most recent VA examination for mental 
disorders, in September 1999, shows complaints that the 
veteran's sleep was very poor, and that he slept 
approximately three hours per night.  He reported that he 
heard explosions in his sleep, which wakes him.  He had very 
disturbing dreams approximately once per month, when he was 
unable to go back to sleep and had to walk around to calm 
himself.  He reported that his energy was very low secondary 
to his coronary artery disease.  He reported having 
difficulty with short term memory and poor appetite.  He 
reported having intrusive thoughts about the war, and that he 
avoided any sort of combat television  shows or books.  He 
had very few friends and was very isolative and extremely 
quiet.  He often avoided crowds and social situations, which 
caused him to become anxious.  He denied any symptoms of 
panic attack, and reported that mainly noises caused extreme 
anxiety.  He had a difficult time calming himself.  He denied 
having any flashbacks.  He was recently placed on Zoloft for 
depression.  He denied any history of suicide attempts.  

On examination, he was noted to be limited to staying in his 
house and keeping to himself.  He described his mood as so-
so.  His affect was mildly blunted.  He was occasionally 
tearful when speaking of his wife.  He denied any suicidal or 
homicidal ideation, and any hallucinations.  There were no 
signs of delusions or paranoia.  His thought processes were 
goal directed and coherent.  His memory showed no deficits as 
he could recall events in detail.  He had no psychomotor 
agitation or retardation, and he was cooperative and 
pleasant.  His speech was extremely low in tone and showed 
some paucity of speech.  His insight and judgment appeared 
fair.  The report concluded with a diagnosis of post-
traumatic stress disorder.  The global assessment of 
functioning was 60. 

The January 2000 rating decision, from which the veteran 
appealed, increased the assigned rating for his psychiatric 
disability from 10 to 30 percent, under 38 C.F.R. § 4.130, 
Diagnostic Codes 9400-9411.  Under these codes, a 30 percent 
disability evaluation is warranted for an anxiety 
disorder/PTSD that is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent disability evaluation encompasses psychiatric 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

In the judgment of the Board, the level of disability 
demonstrated supports a finding that the veteran's 
psychiatric symptoms more nearly approximate the criteria 
required for a 50 percent evaluation.  A review of the entire 
medical evidence of record, which shows significantly severe 
psychiatric symptoms of long duration, in concert with 
findings from the recent VA psychiatric examination in 
September 1999, adequately support that finding.  

While the veteran is not service-connected for an organic 
brain syndrome (noted in March 1989) secondary to 
cerebrovascular accident, the symptoms noted during VA 
examination in September 1999 were all attributed to his 
PTSD.  While there may be some symptoms due to the past 
diagnosed organic brain syndrome, when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the appellant's favor with regard to 
the question of whether certain signs and symptoms can be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998)

In terms of the regulatory criteria, the Board finds that the 
veteran's disability picture reflects the criteria under 
Diagnostic Code 9411 required to warrant a 50 percent 
evaluation.  That is, the veteran's disability picture is 
productive of occupational and social impairment reflective 
of reduced reliability and productivity due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and is reflective of a difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence shows that the veteran's anxiety reaction/PTSD 
is manifested by such symptoms as nightmares, tearfulness, 
isolation, blunted affect, and some paucity of speech that is 
extremely low in tone.  He reported that he had trouble with 
short term memory and with poor appetite.  He has reported 
disturbing dreams and hearing explosions that wake him, after 
which he has trouble calming himself and is unable to go back 
to sleep.  He has intrusive thoughts and avoids stimuli that 
remind him of his war experience.  This symptomatology, 
coupled with the record during service showing concomitant 
physical and psychic trauma during battle and significant 
long-term psychiatric symptoms thereafter, leads the Board to 
conclude that the veteran meets the diagnostic criteria for a 
50 percent rating.  The Board notes also in this regard, that 
the veteran is currently taking Zoloft for depression, which 
cannot be disassociated from his service-connected anxiety 
reaction/PTSD.  

At the time of his VA examination in September 1999, the 
overall global assessment of functioning (GAF) score was 
found to be 60, indicating some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  However, given the veteran's overall disability 
picture depicted above, and after assigning the benefit of 
any remaining doubt to the veteran, the Board finds that the 
evidence would reasonably support an increase to 50 percent.   

The Board does not find, however, that the current medical 
record presents evidence of anxiety reaction/PTSD 
symptomatology which meets the schedular criteria for a 70 
percent rating under the regulations.  The evidence does not 
show that the veteran's anxiety reaction/PTSD is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

The recent evidence shows that the veteran had been married 
in a long-term relationship with his wife until her recent 
death, and has a child with whom he has a good relationship.  
Although he is limited to staying in his house and keeping to 
himself, and has some difficulty, there is no indication that 
he has an inability to establish and maintain effective 
relationships.  In sum, the record does not show evidence 
reflecting a severity on which to base an evaluation in 
excess of 50 percent under the criteria as set out above.  In 
this regard, the Board notes that despite significant 
psychiatric symptoms, the GAF score during the most recent VA 
examination of September 1999 reflects moderate symptoms.  

Hence, the Board is unable to conclude that the veteran's 
anxiety reaction/PTSD was manifested by symptomatology that 
would support a rating in excess of 50 percent.  Based upon 
the foregoing, the Board finds that the medical evidence of 
record reasonably supports a finding of an increased 
evaluation of 50 percent for the veteran's anxiety 
reaction/PTSD, but no more.  Further, the Board has 
considered the doctrine of benefit of doubt under 38 U.S.C.A. 
§ 5107 (West 1991), but finds that there is not an 
approximate balance of positive and negative evidence on the 
merits to warrant an increase over that granted herein.


ORDER

Service connection for residuals of frostbite of the feet and 
lower legs, and residuals of a right wrist injury, is denied.

Service connection for back and right hip disabilities, as 
secondary to the veteran's service-connected residuals of a 
shell fragment wound of the right femur, is denied.

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 50 percent for anxiety 
reaction/PTSD, is granted.





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

